 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   JEFF MACOMBER, et al.,
15                      Defendants.
16

17          This case is set for a settlement conference on April 24, 2019, before Magistrate Judge

18   Newman. ECF No. 40. In response to the original order setting this case for a settlement

19   conference and directing the parties to submit settlement conference statements, plaintiff has

20   requested a copy of Local Rule 270 and that he be allowed to provide his statement by some

21   method other than email. The court notes that while the order directing settlement conference

22   statements does provide that plaintiff can mail in his statement, it does not provide instructions

23   for doing so. ECF No.37.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s request for copies and an alternate method of providing his settlement

26   conference statement (ECF No. 39) is granted.

27          2. The Clerk of the Court is directed to provide plaintiff with a copy of Local Rule 270.

28   ////
                                                      1
 1          3. Plaintiff shall mail his non-confidential settlement statement to arrive not less than
 2   seven days prior to the settlement conference, addressed to Magistrate Judge Kendall J. Newman,
 3   USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814. The envelope shall be marked
 4   “Settlement Statement.”
 5   DATED: February 26, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
